United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denton, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-596
Issued: June 8, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 27, 2006 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ March 13 and August 25, 2006 merit decisions denying his claim for a
traumatic injury and the November 16, 2006 nonmerit decision denying his request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction
over the merits of this claim.
ISSUES
The issues are: (1) whether appellant has established that his September 17, 2005 injury
was an incident of, and arose out of, his employment; and (2) whether the Office properly
refused to reopen appellant’s case for further review of the merits of his claim pursuant to
5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 19, 2005 appellant, a 50-year-old letter carrier, filed a claim for a left
ankle sprain sustained on September 17, 2005, when he stepped down from a high sidewalk onto

the edge of a round cement stepping stone and twisted his ankle. He stated that the injury
occurred between 5:30 p.m. and 6:00 p.m., immediately following his tour of duty. The injury
occurred at the “northwest corner of the outside of the building.” Noting that appellant’s regular
work hours were from 7:30 a.m. until 4:00 p.m., the employing establishment controverted
appellant’s claim, stating that the injury occurred off the clock, while he was crossing a public
street on his way to the official employee parking lot, which was leased by the employing
establishment.
By letter dated September 30, 2005, the Office informed appellant that the information
submitted was insufficient to establish his claim. The Office provided appellant 30 days to
submit medical evidence supporting his claim, and a response to the employing establishment’s
contention that appellant was “off the clock.”
Appellant submitted duty status reports for the period September 19 through October 3,
2005 from Dr. Andrew Blankenau, a treating physician. The record contains follow-up
physicians’ notes from Minor Emergency of Denton for the period September 21 through
October 24, 2005; September 19, 2005 reports of x-rays of appellant’s left foot and ankle; an
October 11, 2005 report of a magnetic resonance imaging (MRI) scan of the left ankle; a Texas
workers’ compensation status report dated November 7, 2005; and a September 26, 2005
prescription for physical therapy.
The employing establishment submitted an accident report dated September 21, 2005,
reflecting that, at approximately 6:00 p.m., on September 17, 2005, appellant was “off the clock”
and walking towards his vehicle, when he stepped down off the sidewalk onto the edge of a
stepping stone and twisted his ankle. The report further states that appellant was on overtime
status. A handwritten note on the face of the report indicates that “the accident occurred on a
public street – not on postal premises.”
By decision dated November 22, 2005, the Office denied appellant’s claim. Stating that
the injury had occurred on a public sidewalk approximately one and a half hours after his tour of
duty ended, the Office found that appellant had failed to establish that he had sustained an injury
in the performance of duty.
On December 5, 2005 appellant requested reconsideration. He submitted a map of the
area in which the September 17, 2005 incident occurred. Notations on the map indicated that the
site of injury was between the employing establishment building and the employee parking lot.
Appellant stated that the accident occurred in the flowerbed behind the truck on the northwest
corner of the employing establishment. He contended that employees have to walk across the
street to reach the parking lot leased by the employing establishment. Appellant also submitted a
copy of provisions and procedures regarding coverage for claims, issued by the National
Association of Letter Carriers, as well as a September 17, 2005 time sheet.
On March 13, 2006 the Office denied modification of its previous decision. The Office
found that the incident did not occur on the property of the employing establishment, and that
appellant had failed to explain the fact that the injury occurred one and a half hours after his
regular tour of duty ended.

2

On April 6, 2006 appellant again requested reconsideration. He stated that he was
submitting a copy of Form 3996, which showed that he was on authorized overtime on
September 17, 2005. No such form was included in the record. By decision dated May 25,
2006, the Office denied appellant’s request for reconsideration, finding the evidence submitted
insufficient to warrant merit review.
On June 7, 2006 appellant requested reconsideration. He submitted Form 3996 dated
September 17, 2005, reflecting the authorization for two hours of overtime on the date of the
employment incident. By letter dated July 18, 2006, the Office asked the employing
establishment to explain whether appellant was on authorized overtime on the date in question.
The Office also inquired as to whether the flowerbed identified by appellant as the location of the
accident, was on the employing establishment’s premises and, if so, who maintained the
flowerbed.
In a July 27, 2006 memorandum to the Office, the employing establishment stated that
appellant’s tour ended at 5:49 p.m. on September 17, 2005. The employing establishment also
indicated that, although the flowerbed was on the premises, appellant did not fall in the
flowerbed, but rather in the public street, off the clock, on his way to his vehicle.
By decision dated August 25, 2006, the Office modified its March 13, 2006 decision to
reflect that appellant worked overtime from 4:00 p.m. to 5:30 p.m. on September 17, 2005.
However, the Office denied the claim, finding that the evidence failed to establish that he had
sustained an injury in the performance of duty.
On October 25, 2006 appellant again requested reconsideration. He provided copies of
September 19, 2005 reports of x-rays of the left foot and ankle, which had previously been
reviewed by the Office. On November 16, 2006 the Office denied appellant’s request for
reconsideration, finding that the evidence submitted was insufficient to warrant merit review.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act1 provides for the payment of compensation
for the disability or death of an employee resulting from personal injury sustained while in the
performance of duty.2 The phrase “sustained while in the performance of duty” in the Act is
regarded as the equivalent of the commonly found requisite in workers’ compensation law of
“arising out of and in the course of employment.”3 The Board has recognized as a general rule
that off-premises injuries sustained by employees having fixed hours and place of work, while
going to or coming from work, are not compensable as they do not arise out of and in the course

1

5 U.S.C. §§ 8101-8193.

2

5 U.S.C. § 8102(a).

3

Valerie C. Boward, 50 ECAB 126 (1998).

3

of employment. Rather, such injuries are merely the ordinary, nonemployment hazards of the
journey itself, which are shared by all travelers.4
The premises of the employer, as the term is used in workers’ compensation law, are not
necessarily coterminous with the property owned by the employer; they may be broader or
narrower and are dependent more on the relationship of the property to the employment than on
the status or extent of the legal title. The term “premises” as it is generally used in workers’
compensation law is not synonymous with property. The former does not depend on ownership,
nor is it necessarily coextensive with the latter. In some cases “premises” may include all the
property owned by the employer; in other cases, even though the employer does not have
ownership and control of the place where the injury occurred, the place is nevertheless
considered part of the premises.5
Underlying the proximity exception to the premises rule is the principle that course of
employment should extend to an injury that occurred at a point where the employee was within
the range of dangers associated with the employment.6 The most common ground of extension is
that the off-premises point at which the injury occurred lies on the only route or at least on the
normal route, which employees must traverse to reach the plant, and that the special hazards of
that route become the hazards of the employment.7 Another such extension of the premises rule
occurs when an employee must travel a public thoroughfare to traverse between two premises of
the employer. As noted by A. Larson, in his work, The Law of Workers’ Compensation
§ 13.04[4][a] compensation is generally awarded when an injury occurs as an employee travels
along or across a public road between two portions of the employer’s premises, whether coming
and going, or pursuing active duties. Section 13.04[4][b] states “[M]ost courts … hold that an
injury in a public street or other off-premises place between the plant and parking lot is in the
course of employment, being on a necessary route between the two portions of the premises.”
ANALYSIS -- ISSUE 1
Appellant’s injury did not occur on the employing establishment’s premises, but rather on
the public sidewalk adjacent to the employing establishment.8 There is no evidence of record
indicating that the employing establishment owned or was responsible for the maintenance of the
sidewalk or adjacent street. At the time of his injury, appellant had fixed hours and place of
work, and was traveling from the employing establishment to the employee parking lot. Barring

4

See P.S., 57 ECAB ___ (Docket No. 06-114, February 8, 2006); Gabe Brooks, 51 ECAB 184 (1999).

5

See Denise A. Curry, 51 ECAB 158 (1999).

6

See Linda D. Williams, 52 ECAB 300 (2001); Michael K. Gallagher, 48 ECAB 610 (1997).

7

Id.

8

The Board notes that the evidence of record does not support appellant’s claim that he fell in a flowerbed owned
by the employing establishment.

4

an exception to the general rule, the injury was an ordinary, nonemployment hazard of the
journey to work itself which is shared by all travelers.9
The Board now must evaluate whether the employment premises should be
constructively expanded to include the sidewalk on which appellant’s injury occurred. There is
no dispute that the official employee parking lot, towards which appellant was walking when the
injury occurred, was leased by the employing establishment for the benefit of the employees.
The Board has held that a parking lot for the use of its employees may be considered part of the
employment premises, where it has been established that the employer owned, maintained or
controlled the parking facility, or provided the parking for its employees.10 The Board finds that
the employee lot in the instant case falls within the employing establishment’s premises. The
issue, then, becomes whether the path between the two separate portions of the employer’s
premises should also be considered part of the premises.
Appellant alleged that employees had to walk across the area where the accident occurred
in order to reach the parking lot leased by the employing establishment. The map submitted by
appellant supports his contention. The employing establishment did not provide any argument or
evidence to contradict appellant’s claim that he was required to travel over the location of the
injury in order to reach the employee parking lot from the building in which he worked. The
Board finds that appellant’s injury, which occurred on a necessary route between two portions of
the employing establishment’s premises, albeit on a public sidewalk, arose in the course of his
employment. This case must be set aside and remanded to the Office for consideration of such
compensation or other benefits as he may show he is entitled to receive. After such further
development as may be necessary, the Office shall issue an appropriate final decision on
appellant’s entitlement to compensation benefits.11
CONCLUSION
The Board finds that appellant has established that his September 17, 2005 injury was an
incident of, and arose out of, his employment.

9

Denise A. Curry, supra note 5; Jacqueline Nunnally-Dunford, 36 ECAB 217 (1984).

10

Gladys W. Hansen, 8 ECAB 603 (1956).

11

In light of the Board’s ruling on the first issue, the second issue is moot.

5

ORDER
IT IS HEREBY ORDERED THAT the August 25 and March 13, 2006 decisions of the
Office of Workers’ Compensation Programs are set aside and remanded for action consistent
with this decision.
Issued: June 8, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

